PER CURIAM.
The trial court erred in awarding as damages the contract price minus the sum of the percentage of the contract not completed. The remedy in a suit by a contractor against an owner for breach of an unexe-cuted contract is either the contractor’s damages resulting from the breach or quantum meruit for the value of services rendered and materials furnished. Poinsettia Dairy Products, Inc. v. Wessel Co., 123 Fla. 120, 166 So. 306 (1936).
We find no merit in the appellant’s other points on appeal. See Binger v. King Pest Control, 401 So.2d 1310 (Fla.1981); Fogle v. Mirmelli, 413 So.2d 1204 (Fla. 3d DCA 1982); Lobue v. Travelers Insurance Co., 388 So.2d 1349 (Fla. 4th DCA 1980); Diaz v. Rodriguez, 384 So.2d 906 (Fla. 3d DCA 1980); Dade National Bank of Miami v. Kay, 131 So.2d 24 (Fla. 3d DCA 1961), cert. denied, 135 So.2d 746 (Fla.1961).
Accordingly, the final judgment entered by the trial court is affirmed in part, reversed in part and remanded for a redeter-mination of the damages.